Name: Commission Regulation (EEC) No 1939/90 of 5 July 1990 concerning the stopping of fishing for hake by vessels flying the flag of the Netherlands
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 174/32 Official Journal of the European Communities 7. 7 . 90 COMMISSION REGULATION (EEC) No 1939/90 of 5 July 1990 concerning the stopping of fishing for hake by vessels flying the flag of the Netherlands THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), as amended by Regulation (EEC) No 3483/88 (2), and in particular Article 1 1 (3) thereof, Whereas Council Regulation (EEC) No 4047/89 of 19 December 1989 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1990 and certain conditions under which they may be fished (3), as last amended by Regulation (EEC) No 1887/90 (4), provides for hake quotas for 1990 ; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis-' sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission , catches of hake in the waters of ICES division VIII a, b, d and e by vessels fleying the flag of the Netherlands or registered in the Netherlands have reached the quota allocated for 1990 ; HAS ADOPTED THIS REGULATION : Article 1 Catches of hake in the waters of ICES division VIII a, b, d and e by vessels flying the flag of the Netherlands or registered in the Netherlands are deemed to have exhausted the quota allocated to the Netherlands for 1990 . Fishing for hake in the waters of ICES division VIII a, b, d and e by vessels flying the flag of the Netherlands or registered in the Netherlands is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured, by the abovementioned vessels after the date of entry into force of this Regulation . Article 2 This Regulation shall enter into force on the day follo ­ wing that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 July 1990 . For the Commission Manuel MARlN Vice-President O OJ No L 207, 29 . 7 . 1987, p. 1 . O OJ No L 306, 11 . 11 . 1988 , p. 2. O OJ No L 389, 30 . 12 . 1989, p. 1 . (4) OJ No L 172, 5 . 7 . 1990 , p. 1 .